Citation Nr: 0111514	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from October 1984 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
veteran's claim for service connection for paranoid 
schizophrenia.  The RO indicated that the veteran had not 
submitted evidence sufficient to make his claim a well-
grounded claim.

The veteran is seeking service connection for paranoid 
schizophrenia.  He notes that he sustained a head injury 
during service, in June 1986, when he was hit by a thrown 
baseball bat during a softball game.  He asserts that his 
paranoid schizophrenia may have developed as a result of that 
injury.  The veteran has also noted the opinion of a clinical 
psychologist who evaluated the veteran in March 1997.  The 
psychologist wrote that it appeared that the veteran had low 
grade schizophrenia from "fairly early in life," earlier 
than the point in the early 1990s when symptoms of 
schizophrenia apparently were first noticed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Mental health examination and treatment records reflect that, 
since the veteran's separation from active service, he has 
been diagnosed with paranoid schizophrenia.  The veteran's 
service medical records do not indicate that he was found to 
have schizophrenia or other similar mental illness during his 
active service.  The veteran has asserted that his 
schizophrenia may have begun to become manifest during his 
service, or that a head injury during his service may have 
caused the development of the schizophrenia.  In developing 
evidence relevant to the veteran's claim, the RO should seek 
to obtain evidence that addresses the causes, etiology, and 
time of onset of the veteran's paranoid schizophrenia.

The veteran's claims file contains a copy of a July 1998 
decision in which the United States Social Security 
Administration (SSA) found that the veteran was disabled due 
to mental impairments related to depression and 
schizophrenia.  The RO should request from SSA copies of the 
medical records that SSA relied upon in deciding the 
veteran's Social Security disability claim.

The claims file contains copies of VA outpatient mental 
health treatment of the veteran dated from March 1996 
forward.  Treatment notes dated in March 1996 indicate that 
the veteran may have received mental health treatment 
beginning in January 1996.  The RO should ask the veteran to 
provide the names of all facilities, VA and non-VA, where he 
has received mental health treatment, and the dates of 
treatment at each of those facilities.  The RO should obtain 
records of all treatment that the veteran identifies.

The RO should schedule the veteran for a VA psychiatric 
examination to address the likely etiology of the veteran's 
paranoid schizophrenia.  The examining psychiatrist should be 
asked to review the veteran's claims file, and to provide an 
opinion as to the likelihood that the veteran's schizophrenia 
began during his active service, and the likelihood that his 
schizophrenia developed as a result of head injury or other 
events during his active service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration (SSA) the medical 
records relied upon in deciding the 
veteran's claim for Social Security 
disability benefits, which SSA granted in 
a July 1998 decision.

2.  The RO should ask the veteran to 
provide the names of all facilities, VA 
and non-VA, where he has received mental 
health treatment, and the years, and, if 
known, months, of treatment at each of 
those facilities.  The RO should obtain 
records of all treatment that the veteran 
identified.

3.  Regardless of whether the veteran 
provides additional information about 
treatment sources, the RO should schedule 
the veteran for a VA psychiatric 
examination to address the likely 
etiology of the veteran's paranoid 
schizophrenia.  The veteran's claims file 
and a copy of these remand instructions 
should be provided to and reviewed by the 
examining psychiatrist prior to the 
examination.  The examiner should be 
asked to provide an opinion as to the 
whether it is at least as likely as not 
that the veteran's schizophrenia began 
during his active service in 1984 through 
1987.  The examiner should also provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
schizophrenia developed as a result of a 
1986 head injury or other events during 
the veteran's active service in 1984 
through 1987.  The examiner should 
explain the reasons and bases for his or 
her conclusions.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





